DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The submitted information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. 9,361,349, Claims 1-19 of US 9,817,878, and Claims 1-21 of US 10,248,705, and 1-26 US 10/552, 449. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table 

16/685528
10,552,449
1. A computer-implemented method of synchronizing content items, the method comprising: 
storing, by a client device, a shadow item representing a content item stored on a separate host device that is remote to the client device, without content data of the content item being stored on the client device; 





determining from metadata associated with the shadow item that a size of the represented content item exceeds a remaining amount of storage allocated on the client device; 









selecting one or more content items from a plurality of content items already stored on the host device and not marked to remain resident on the client device, such that the total size of the selected content items is greater than or equal to the size of the represented content item;
replacing each selected content item on the client device with a shadow item representing the selected content item;
retrieving the represented content item from the host device; and replacing the shadow item representing the represented content item with the represented content item.

storing by a client device a shadow item, wherein the shadow item represents a content item stored on a separate host device that is remote to the client device and the shadow item is comprised of metadata of the content item stored on the client device, 
the metadata including a size of the represented content item, without content data of the content item being on the client device; 
determining from the metadata of the shadow item that the size of the represented content item exceeds a remaining amount of storage allocated on the client device; selecting at least one content item to remove from the client 
accessing a list of content items synchronized between the client device and the host device, the list excluding all content items marked to remain resident on the client device; and

selecting one or more content items such that the total size of the selected content items is greater than or equal to the size of the represented content item; 



replacing each selected content item with a shadow item representing the selected content item on the client device;
retrieving the represented content item from the host device; and
replacing the shadow item representing the represented content item with the represented content item.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al (US 2008/0256314), In view of Kaplan et al (US 2008/0028169), hereinafter "Anand" and "Kaplan" respectively.
As per Claim 1, Anand discloses: 
A computer-implemented method of synchronizing content items, the method comprising: storing, by a client device, a shadow item representing a content item stored on a separate host device that is remote to the client device, (Par [0018], "further track the used and free space for a backup volume configured to hold shadow copy data.") without content data of the content item being stored on the client device; (Par [0018], "further track the used and free space for a backup volume configured to hold shadow copy data”) determining from metadata associated with the shadow item that a size of the represented content item exceeds a remaining amount of storage allocated on the client device; (Par [0066], “If the identified available amount of data storage space is greater than the estimated amount, a writing component 512 writes or stores the shadow collection of data on a shadow copy storage component 504. In addition, the previous version of the shadow collection of data is not deleted and/or is not overwritten so that a previous version of the shadow collection of data is preserved.”) selecting one or more content items from a plurality of content items already stored on the host device and not marked to remain resident on the client device, (Par [0016], "present shadow copy storage space can be dealt with in an appropriate manner") such that the total size of the selected content items is greater than or equal to the size of the represented content item; (Par [0067], “. For example, FIG. 6A is an exemplary screenshot showing that the write-operation or storing-operation is completed after it is determined that the available amount of data storage is greater than the estimated amount (i.e., the received instruction is accepted).”) replacing each selected content item on the client device with a shadow item representing the selected content item; (Par [0004], "the required shadow copies are maintained in order to meet the data retention")
 retrieving the represented content item from the host device; (Par [0028], "the volume shadow copy service may be configured to report both generic byte/block deletions as well as byte/block overwrites. Accordingly, replica agent 130 can be configured to accommodate whatever shadow copy services") and replacing the shadow item representing the represented content item with the represented content item. (Par [0023], "In one implementation, determination module 135 determines the actual byte size of all changes in data 125 over the course of a 
However Anand does not specifically discloses the host device that is "Remote" and
"the shadow item is comprised of metadata of the content item without content data of the content item" 
Kaplan discloses the mentioned claimed features as follows: (Par [003], "Remote" and par [0041], "For example, file metadata 127 includes durable IDs 131 and 132 for accessing shadow copies 141 and 142 of foo.jpg. A durable ID, such as, for example, an NTFS file ID, is an ID that is retained even when other characters of a file, such as, for example, a file name, are changed. For example durable IOs 131 and 132 can be used to access shadow copies 141 and 142" and see Figures 2-3, the metadata can include only a "file ID" without the content of the "shadow item").

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Kaplan into the method of Anand to take advantage of using different clients and remote hosts. The modification would have been obvious because one of the ordinary skills in the art would implement providing a remote service to simultaneously provide a replica backup of the data in case of failure and the shadow having only metadata related without the complete item
(See Kaplan par [0044]).

As per Claim 2, the rejection of Claim 1 is incorporated and Anand further discloses: wherein replacing each selected content item further comprises: creating a shadow item on the client device representing each selected content item; and deleting by the client device each selected content item from the client device. (Par [0023], "In one implementation, determination module 135 determines the actual byte size of all changes in data 125 over the course of a replication cycle (e.g., every 15 minutes) during a general archive period (e.g., 14 days-the time to keep shadow copies before archiving or deleting them” and par [0050], “Assuming no shadow copies have been reclaimed in between, the "actual changes" applied to the shadow copy storage are represented by the difference between the "pre space" and the "post space.").

As per Claim 3, the rejection of Claim 1 is incorporated and Anand further discloses: wherein replacing the shadow item representing the represented content item further comprises: downloading by the client device the represented content item from the host device; and storing the downloaded content item on the client device. (Par [0063], "FIG. 4 estimates the amount of storage or blocks needed for the
shadow copy to be written on the diff-area or the backup volume. In this example, at
410, an instruction to store a shadow collection of data (e.g., shadow copy) to the data
store (e.g., diff-area or shadow copy volume) is received via a user interface.").

As per Claim 4, the rejection of Claim 1 is incorporated and Anand further discloses:
further comprising prior to replacing each selected content item with a shadow item, synchronizing each content item with the host device. (Par [0025], "tracking
changes during a replication process but before synchronizing this data with (i.e.,
applying these changes to) the corresponding backup volume." And par [0050]).

As per Claim 5, the rejection of Claim 1 is incorporated and Anand further discloses:
wherein an amount of storage allocated on the client device is read from a configuration file configured in response to settings specified by the user. (Par
[0018], "further track the used and free space for a backup volume configured to hold shadow copy data." And par [0063], "FIG. 4 estimates the amount of storage or blocks needed for the shadow copy to be written on the diff-area or the backup volume. In this example, at 410, an instruction to store a shadow collection of data (e.g., shadow copy)
to the data store (e.g., diff-area or shadow copy volume) is received via a user
interface.").

As per Claims 8-12 and 15-19, being the non-transitory computer-readable medium and system claims corresponding to the method claims 1-5 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-5 and further Anand discloses: (Par [0070]).

Allowable Subject Matter
9.	Claims 6-7, 13-14 and 20 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158